                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

Civil Action No. 18-cv-2973-WJM-KMT

KRISTIN WILCZYNSKI,

       Plaintiff,

v.

LOYAL SOURCE GOVERNMENT SERVICES, LLC,

       Defendant.


      ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


       Plaintiff Kristin Wilczynski (“Wilczynski”) brings a wrongful discharge action under

the Defense Contractor Whistleblower Protection Act (“Act”), 10 U.S.C. § 2409, against

her former employer, Defendant Loyal Source Government Services, LLC (“Loyal

Source”). Wilczynski—a civilian administrative nurse working at an Air Force base—

contends that she was discharged at the Air Force’s behest, in violation of the Act, for

complaining about a change in how the Air Force handled primary care doctors’

referrals to specialty practitioners.

       Currently before the Court is Loyal Source’s Motion for Summary Judgment.

(ECF No. 40.) For the reasons explained below, the Court denies the motion.

                                   I. LEGAL STANDARD

       Summary judgment is warranted under Federal Rule of Civil Procedure 56 “if the

movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248–50 (1986). A fact is “material” if, under the

relevant substantive law, it is essential to proper disposition of the claim. Wright v.

Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001). An issue is “genuine” if

the evidence is such that it might lead a reasonable trier of fact to return a verdict for the

nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir. 1997).

       In analyzing a motion for summary judgment, a court must view the evidence and

all reasonable inferences therefrom in the light most favorable to the nonmoving party.

Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). In addition, the

Court must resolve factual ambiguities against the moving party, thus favoring the right

to a trial. See Houston v. Nat’l Gen. Ins. Co., 817 F.2d 83, 85 (10th Cir. 1987).

                                         II. FACTS

       The following facts are undisputed for summary judgment purposes.

       In 2011, a company named Clinical Coastal Management Services was awarded

an Air Force contract “to provide clinical personnel to support U.S. Air Force Medical

Treatment Facilities throughout the United States and Guam.” (ECF No. 40 at 3, ¶ 2.)1

Clinical Coastal Management hired Wilczynski to work as a contract employee at

Peterson Air Force Base in Colorado Springs, and specifically to work as a “utilization

manager.” (Id. ¶ 3.) Wilczynski’s “job duties included processing complex and ASAP

medical referrals, by handling requests from primary medical providers to refer patients,

military personnel, and their families to specialists within the military’s medical system.”

(Id. at 4, ¶ 4.) Loyal Source eventually took over from Clinical Coastal Management

       1
        All ECF page citations are to the page number in the CM/ECF header, which does not
always match the document’s internal pagination, particularly in exhibits.


                                              2
and hired Wilczynski to continue performing her role at Peterson Air Force Base. (Id.

¶ 6.)

        At least as early as May 2015, the Air Force informed Loyal Source that it had

rated Wilczynski’s job performance as “overall unsatisfactory.” (Id. at 5, ¶ 18.) Loyal

Source provides few details about this rating. Apparently there was either confusion or

disagreement between Wilczynski and the Air Force about her daily job duties. (Id. at 6,

¶¶ 22–26.)

        In November 2015, an Air Force supervisor sent Wilczynski an e-mail telling her

that something Wilczynski had said or written “was completely inappropriate.” (Id. at 7,

¶ 27.) Loyal Source does not explain what the Air Force supervisor found inappropriate,

nor is it self-evident from the supervisor’s e-mail to Wilczynski. (See ECF No. 40-10.)

        From the beginning of her employment through approximately December 2015,

Wilczynski had been handling “130 referrals per week, which amounted to

approximately 100 patients per week because patients would occasionally have more

than one referral.” (ECF No. 47 at 5, ¶ 73.) “[A]fter December, 2015, these dwindled to

just a few per week. In addition, she began receiving 15 or more phone calls per day

from patients and from referring doctors that the referrals were not being processed.”

(Id.)

        Curious, Wilczynski began investigating and discovered that her ASAP referrals

were being routed to new queues in the relevant computer system, and “were being

handled by untrained and unprepared administrators who did not know how to process

them.” (Id. ¶ 74.) These queues grew bigger by the day, with only a few referrals

making it out of the queue. (Id.)



                                            3
       Wilczynski reported her findings both to her Air Force supervisors and to her

Loyal Source supervisor, Jeff Henderson. (Id. ¶ 75.) Specifically as to Henderson, she

told him “that approximately 100 patients per week were not being processed and that

those patients were not receiving necessary medical care as requested by their family

practitioners.” (Id.) She also said that she had complained of the same problem to her

Air Force supervisors. (Id. ¶¶ 77– 78.) This conversation happened no later than

February 10, 2016. (Id. ¶ 77.) Wilczynski sent an e-mail to Henderson on February 9,

2016, saying that “by that time approximately 500 patients had not received necessary

medical care.” (Id. at 7, ¶ 81.) Another conversation with Henderson took place on

February 16, 2016, in which Wilczynski repeated “that she was worried about patient

referrals not being processed. She told him that family practice nurses had continued to

call her requesting the status of their patients’ referrals.” (Id. at 6, ¶ 79.)

       While this was happening, Wilczynski was also complaining to her Air Force

supervisors. For example, on January 15, 2016, she told the base’s chief nurse that

“approximately 250 cumulative patients had not received necessary medical care

because “the referrals were not being processed.” (Id. at 5, ¶ 76.) On February 19,

2016, she wrote an e-mail to her direct supervisor, Capt. Jessica Roberts, stating that

she (Wilczynski) “did not want to be responsible for the delays in treatment that had

nothing to do with her and that she did not want to be reprimanded, or liable, for

cleaning up this mess created by others.” (Id. at 7, ¶ 82; see also ECF No. 40 at 5,

¶¶ 15, 17.)

       While Wilczynski had been complaining to her supervisors and to Henderson,

others had been complaining about Wilczynski to her Air Force supervisors.



                                               4
Specifically, some complained that Wilczynski refused to follow standard procedures,

used inappropriate language in records documenting the referral process, and had

failed to process certain referrals that were still assigned to her. (Id. at 8, ¶ 36.)

       Wilczynski had a somewhat acrimonious meeting with Captain Roberts on

February 15, 2016. (Id. at 10, ¶¶ 40–50.) Wilczynski “expressed her lack of trust for

those who wear the uniform” and “voiced her plan to be vocal about her discontent with

the Air Force and the Peterson facility once her contract was up.” (Id. ¶¶ 42, 44.)

       Others continued to complain that Wilczynski was not a “team player.” (Id. at 11–

13, ¶¶ 51–53, 58.) Then, on February 22, 2016, an Air Force official instructed Loyal

Source to remove Wilczynski from her post at Peterson. (Id. at 13, ¶ 60.) The Air Force

told Loyal Source, among other things, that Wilczynski’s “behavior has interfered with

the organization’s order and professionalism.” (Id. ¶ 59.)

       On February 25, 2016, Henderson responded that Loyal Source would terminate

Wilczynski’s employment the following day. (Id. at 14, ¶ 66.) On February 26, 2016,

Henderson telephoned Wilczynski and announced that she was terminated, effective

immediately. (Id. ¶ 67.) A formal termination notice followed a few days later, which

specified “involuntary termination due to ‘CO [i.e., contracting officer] requested

removal.’” (Id. ¶ 68.)

       Wilczynski filed a grievance that was investigated by the Department of Defense

Office of Inspector General. (See ECF No. 40-1.) The resulting report (“OIG Report”)

recites materially the same facts described above and then concludes that Wilczynski

did not engage in protected whistleblower activity because her own testimony to the

investigators allegedly established that the patients stuck in the referral queue faced no



                                               5
danger. (Id. at 9–14.)

       Wilczynski filed this lawsuit on November 19, 2018. (ECF No. 1.)

                                        III. ANALYSIS

       Wilczynski asserts a single claim for retaliatory discharge, in violation of the Act.

(ECF No. 14 ¶¶ 28–34.) The relevant portion of the Act reads as follows:

               An employee of a contractor [with the Department of
               Defense] . . . may not be discharged, demoted, or otherwise
               discriminated against as a reprisal for disclosing to [a
               Department of Defense employee responsible for contract
               oversight or management] information that the employee
               reasonably believes is evidence of * * * [a] substantial and
               specific danger to public health . . . .

10 U.S.C. § 2409(a)(1)(C). 2 Except in certain circumstances that do not apply here,

such “reprisal . . . is prohibited even if it is undertaken at the request of a [Department of

Defense] official.” Id. § 2409(a)(3)(B). In other words, the contractor usually cannot

raise an “only following orders” defense.

       The parties agree that Cejka v. Vectrus Systems Corp., 292 F. Supp. 3d 1175

(D. Colo. 2018), properly states the elements of a claim under the Act. (ECF No. 47 at

10; ECF No. 49 at 4.) Those elements are:

       1.      the employee engaged in protected activity as described in the Act;

       2.      the contractor’s decisionmaker knew the employee engaged in protected

               activity; and

       3.      the employee’s protected activity was a contributing factor in the adverse

       2
          This statute also applies if the contractor’s employee reports “[g]ross mismanagement
of a Department of Defense contract.” Id. § 2409(a)(1)(A). In her Second Amended Complaint,
Wilczynski pleaded that she complained both of gross mismanagement and a substantial and
specific danger to public health. (ECF No. 14 ¶¶ 28–29.) In her summary judgment response
brief, she argues only that she reported a substantial and specific danger to public health. (See
ECF No. 47 at 12–13.) The Court thus focuses solely on the danger-to-public-health theory.


                                                6
              employment action taken against him or her.

See Cejka, 292 F. Supp. 3d at 1192. If these elements are satisfied, the contractor can

nonetheless escape liability if it shows by clear and convincing evidence that it would

have taken the adverse employment action despite the employee’s protected activity.

Id. The Court will discuss these elements in turn.

A.     Protected Activity

       Loyal Source first argues that Wilczynski did not, as a matter of law, complain of

a substantial and specific danger to public health or safety, or at least she could never

convince a reasonable jury that made such a complaint. (ECF No. 40 at 3, 16–17.)

Loyal Source’s primary argument in this regard is that the OIG Report concludes that

Wilczynski never made such a complaint. (Id. at 16–17.)

       Under the Act, “[a]n Inspector General determination . . . denying relief . . . shall

be admissible in evidence in any de novo action at law or equity brought pursuant to this

subsection.” 10 U.S.C. § 2409(c)(3). 3 Accordingly, it appears the Court must, at a

minimum, consider the OIG Report for its evidentiary value—keeping in mind that this

provision likewise establishes the de novo character of this lawsuit. In other words, the

OIG Report is deemed to be evidence, but it is not conclusive or entitled to deference.

       The relevant portions from the OIG Report reads as follows:

              When asked what occurred in general if 28-day regular
              referrals or 24–72 hour urgent referrals were missed,
              [Wilczynski] testified to us that they “did not have those
              issues.”

       3
          This is a thinly interpreted section of the Act, and it is unclear whether it extends
beyond Federal Rule of Evidence 803(8)(A)(iii), which is a hearsay exception for “factual
findings from a legally authorized investigation.” Cf. Busselman v. Battelle Mem’l Inst., 2018 WL
10374542, at *3–4 (E.D. Wash. Oct. 24, 2018). The Court may presume that it does (i.e., that it
extends to legal conclusions as well) without affecting the outcome of this order.


                                               7
                                             ***

              [Wilczynski’s] allegation that the process change affected
              wait times for patients did not present a reasonable belief
              that any patients were in imminent danger as indicated in her
              testimony that they “did not have those issues.” Thus her
              allegation about wait times did not present a reasonable
              belief of a substantial and specific danger to public health or
              safety.

(ECF No. 40-1 at 10, 13.) The Court finds that the quotation from Wilczynski’s

testimony—“that they ‘did not have those issues’”—is far too vague to be of any

meaningful evidentiary value on the current record.

       Even if “did not have those issues” means that Wilczynski had yet to see

anything bad happen to a patient on account of a delayed referral, the question would

remain whether she nonetheless reasonably believed that the new referral process was

placing patients in danger of adverse medical outcomes. In this regard, a helpful

decision is Chambers v. Department of Interior, 602 F.3d 1370 (Fed. Cir. 2010). This

decision interprets the Whistleblower Protection Act, 5 U.S.C. § 2302(b)(8), which

protects federal employees in a manner similar to the Act at issue in this case, including

prohibiting retaliation for “any disclosure of information . . . which the employee . . .

reasonably believes evidences * * * a substantial and specific danger to public health or

safety,” id. § 2302(b)(8)(A)(ii). According to Chambers,

              the outcomes of past cases addressing whether particular
              disclosures were protected as revealing a substantial and
              specific danger to public health and safety have depended
              upon whether a substantial, specific harm was identified, and
              whether the allegations or evidence supported a finding that
              the harm had already been realized or was likely to result in
              the reasonably foreseeable future. Cases in which the
              employee’s burden was found to be satisfied have
              concerned specific allegations or evidence either of actual
              past harm or of detailed circumstances giving rise to a
              likelihood of impending harm.

                                              8
602 F.3d at 1376.

       No party has argued that this standard (or the protected activity element

generally, regardless of interpretive glosses such as Chambers) must be decided as a

matter of law, or in other words, that it is something a jury may not decide. Accordingly,

the question is whether Wilczynski has evidence from which a reasonable jury could

conclude that she identified a substantial and specific harm supported by actual past

harm or detailed circumstances giving rise to a likelihood of impending harm. See id.

       Here, Wilczynski asserts that she satisfies this standard as follows:

              She had been doing the referrals, at a rate of 130 per week,
              for almost four years. Those referrals almost ceased, which
              caused her to investigate how they were being handled.
              She discovered that instead of being handled, they were
              being dropped, which the calls from the patients and
              referring doctors confirmed.

(ECF No. 47 at 13.) Earlier in her brief, but addressing the same topic, she adds that

“she handled both urgent and complex cases, [so] the referrals that she oversaw were

more urgent than standard referrals.” (Id. at 11.) The Court finds that these allegations,

combined with a reasonable assumption that a near-breakdown in the referral system

could create a substantial threat to public health, would be enough, if believed by the

trier of fact, to support a reasonable finding in Wilczynski’s favor on this element. Thus,

summary judgment is not appropriate on this account.

B.     Contractor’s Knowledge of Protected Activity

       Loyal Source next argues that Wilczynski “cannot prove that she advised Loyal

Source, or that [it] otherwise knew, that she had made a protected disclosure.” (ECF

No. 40 at 18.) However, as described above (Part II), Wilczynski reported her concerns

to Henderson on at least three occasions, and also reported that she had expressed the



                                             9
same concerns to her Air Force supervisors. Thus, Wilczynski’s claim does not fail for

lack of evidence supporting this element.

C.     Contributing Factor

       A reasonable jury could also find in Wilczynski’s favor on the contributing factor

element. It is undisputed that Loyal Source terminated Wilczynski at the Air Force’s

behest for “behavior [that] has interfered with the organization’s order and

professionalism.” (ECF No. 40 at 13, ¶ 59.) That alleged behavior included reporting

about the breakdown of the referral process, which a jury could reasonably conclude to

be protected activity. Thus, Wilczynski has enough evidence to satisfy her light burden

on this element:

              A contributing factor is any factor, which alone or in
              combination with other factors, tends to affect in any way the
              outcome of the decision. This element is broad and
              forgiving, and this test is specifically intended to overrule
              existing case law, which requires a whistleblower to prove
              that his protected conduct was a significant, motivating,
              substantial, or predominant factor in a personnel action in
              order to overturn that action.

Feldman v. Law Enf’t Assocs. Corp., 752 F.3d 339, 348 (4th Cir. 2014) (internal

quotation marks and citations omitted; alterations incorporated).

D.     Whether the Contractor Would Have Taken the Same Action Regardless

       Loyal Source can attempt to convince a jury, by clear and convincing evidence,

that it would have terminated Wilczynski regardless of the protected activity it allegedly

knew about. See Cejka, 292 F. Supp. 3d at 1192. In its summary judgment motion,

however, Loyal Source does not argue that, even if a jury finds for Wilczynski on all of

the foregoing, clear and convincing evidence exists as a matter of law such that the jury

could only find that Loyal Source would have terminated her despite her protected



                                            10
activity. Accordingly, the Court need not address the issue at this phase.

                                   IV. CONCLUSION

      For the reasons set forth above, Loyal Source’s Motion for Summary Judgment

(ECF No. 40) is DENIED. This matter REMAINS SET for a Final Trial Preparation

Conference on March 10, 2020, at 2:00 PM, and a three-day jury trial beginning March

30, 2020, at 8:30 AM, both in Courtroom A801.


      Dated this 6th day of March, 2020.

                                                BY THE COURT:



                                                ______________________
                                                William J. Martínez
                                                United States District Judge




                                           11
